Appeals by the defendant from *503two judgments of the Supreme Court, Queens County (Savarese, J.), both rendered January 30, 1992, convicting him of burglary in the second degree under Indictment No. 5124/90 and attempted burglary in the first degree under Indictment No. 5125/90, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgments of conviction are affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, we find that defense counsel’s performance amply met the standard of meaningful representation since counsel obtained an advantageous plea bargain for the defendant (see, People v Navedo, 137 AD2d 726). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.